Mr. Chief Justice Farmer, dissenting: I cannot assent to the judgment ,in this case. In my opinion respondent should have been disbarred or the rule discharged. The opinion concedes that disbarment was not justified but by way of discipline suspends respondent for one year. I agree with the conclusion that the proof did not justify disbarment but I do not agree that it justified suspension. The whole question of respondent’s guilt is one of motive, and I agree with the commissioner that the proof failed to establish any corrupt motive on the part of the respondent. Furthermore, I am opposed to the establishment of a precedent of suspension in disbarment cases. Where an attorney is proven guilty of conduct that justifies suspension for a year, it is my opinion it would not only j'ustify but would require disbarment.